DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
3. 	Claims 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. (5,975,933).
Regarding claim 9, Yamaguchi et al. disclose a control unit arrangement structure for a saddle riding-type vehicle comprising:
a control unit (21, figure 2) mounted in a saddle riding-type vehicle; and
a plurality of connectors (structures of a connector 25 and each contact located in the connector 25 or the connector 25 that including a first connector has a top wall 33, a top protrusion 29, a right side wall (36) and some of contacts (35); and a second connector has a bottom wall, a bottom protrusion 29, a left side wall 36 and other of the contacts 35, figure 2) connected to the control unit,

the plurality of joining parts are connected to the plurality of connectors,
an outer periphery of the control unit is disposed inward from an outer periphery (the walls 33 and 36) of the plurality of connectors when seen in a connection direction between the plurality of joining parts and the plurality of connectors, and
a single support member (22, figure 2) which supports the plurality of connectors is provided.
Regarding claim 10, each of the control unit and the plurality of connectors has a long side and a short side when seen in the connection direction, and the support member is disposed to overlap the long side of the plurality of connectors when seen in the connection direction.
Regarding claim 11, the support member is disposed to overlap each of the long side and the short side of the plurality of connectors when seen in the connection direction.
Regarding claim 12, the control unit has a rectangular shape in a top view, and the plurality of joining parts are disposed on facing sides of the control unit (upper and lower sides).

Regarding claim 14, an air cleaner disposed above a heat source and the control unit is provided at an upper portion of the air cleaner.
 	Regarding claim 15, figure 1 shows a concave part which is recessed ta accommodate the control unit and the plurality of connectors is provided in the upper portion of the air cleaner.

Allowable Subject Matter
4.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
5.	Applicant's arguments filed 01/24/22 have been fully considered but they are not persuasive. 
Applicant argues that Yamaguchi is not disclosed “a single support member which supports the plurality of connectors is provided”. Yamaguchi describes one connector 25 (and contacts located in the connector 25) connected to one connector 21. In Yamaguchi, however, bracket 22 supports the one connector 25 (see, e.g., Yamaguchi FIG. 2). In this regard, bracket 22 of Yamaguchi supports only one connector (connector 25) and does not support a plurality of connectors, as recited in independent claim 9 of the subject application.”
The Examiner disagrees.  The Applicant is not claimed any details or structures of the plurality of the connectors; therefore, structures of a connector 25 and each contact located in the connector 25 or the connector that including a connector 25 that has 2 halves connectors (a first connector has a top wall 33, a top protrusion 29, a right side wall (36) and some of contacts (35); and a second connector has a bottom wall, a bottom protrusion 29, a left side wall 36 and other of the contacts 35, figure 2); and bracket 22 of Yamaguchi supports a plurality of connectors.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831        
Thanh-tam.le@uspto.gov
02/14/22